Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both “pick up arm,” “pick arm” and  “pick arm lever.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 recites the limitations “the pick are lever” in line 17.  It is suggested the limitations be amended to read -- the pick arm lever--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pick arm" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “the pick arm,” in line 21 and “the pick arm lever,” in line 22.   The specifications disclose “the pick arm” and “the pick arm lever,” as member element 300.  It is unclear as to whether the pick arm was intended to be recited as the pick arm lever or another member.  Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 1, 4, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giese (US 7,562,868) in view of Shimizu (US 5,350,166) in view of Neudecker (US 5,256,022) and further in view of Kushida (US 8,267,399).

Referring to claim 1.  Giese discloses an apparatus for removing one item (sheet) of media at a time from an item of media container (42; Figure 4), the apparatus comprising:
a gear (including link 111 and central hub of 68 connecting to 111; Figure 2); 
a carrier (54) affixed to the gear (link 111; Figure 5);
wherein the gear (including link 111 and central hub of 68 connecting to 111; Figure 2) is adapted to rotate the carrier (54) in a clockwise and anticlockwise motion about an axis of rotation (see rotation of member 54 in Figure 4 and 5);
a pick arm lever (86) having an abutment surface (56) affixed to the carrier (54), wherein rotation of the gear (link 111) in a first direction (counterclockwise; Figures 5 and 6) rotates an end of the pick arm lever (86) into an abutting relationship with an elected item of media (Figure 6) in a media container and wherein the pick arm lever (86) vibrates (52; (pick arm lever 86, generally including members 86,64 and 66, member 86 is disclosed to vibrate against the elected item of the media) against a bunch of items of media (stack of sheets in tray 42) that includes the elected item of media to detach the elected item of media (from sheet stack) for picking by the pick arm lever (86) through a vacuum source (a vacuum pump; Col. 5 lines 48) so that only (in the condition wherein the second sheet does not stick to the first media sheet via the 
wherein the pick arm lever (86) is an elongated arm (see length of 86) that is fixedly connected (connected to member 62; Figure 5) on a further end off center on the carrier (at a tip of carrier 54 and off center on the carrier; see Figure 5), and wherein the gear (including link 111 and central hub of 68 connecting to 111; Figure 2) moves with the pick arm lever (86) and the carrier (54; through a mean of an attached cable 94)
by moving the abutment surface (56) forward and backward against an outer surface (by the induced vibration member 56 also vibrates) of the elected item (see member 56 contacting the surface of the media; Figure 6),
Giese further discloses the rollers include an upper nip roller (126) and a lower nip roller (124) wherein the upper nip roller comprises a diameter (diameter of 126) that different for the diameter of the lower nip roller (diameter of 124);

wherein the gear (link 111; Figure 5), the carrier (54), and the pick arm (86) are separate parts that are connected together (see Figure 5 wherein the separate part are connected together) and to the pick arm lever (86; all components as recited are connected together) and combined with the upper nip roller (126) and the lower nip roller (124) to form (formed as a single unit; see formed pick unit in Figure 5 and 9) a pick unit (40) positioned adjacent to the media container (42; it is to be noted applicants drawings show the elements as separate individual pieces, not integrally connected)
with the gear (link 111; Figure 5), the carrier (54) and the pick arm lever (86; all components as recited are connected together) all rotated together in the clockwise direction or the anticlockwise direction about the axis of rotation (the gear (link 111), the carrier (54) and the pick arm lever (86) all rotate in the same direction when link 111 rotates clockwise or counterclockwise; see Figures 4-8) all by a pick motor (68).

Although inferred by Giese, Giese does not specifically disclose the media can be subsequently removed alone from the container by container-rotating rollers.

Shimizu discloses a sheet separating apparatus (Figure 11) wherein the media (F) can be subsequently removed alone from the container by container-rotating rollers (see counter rotating rollers 3; Figure 11),
wherein the rollers (3; Figure 11) include upper nip rollers (top roller of 3) that are constantly driven (at the onset of receiving sheet F) about an upper nip roller axis (axis of rotation of upper roller 3) of rotation in a clockwise direction (see arrow; Figure 11) and lower nip rollers (bottom roller of 3) that are constantly driven (at the onset of receiving sheet F) about a lower nip roller axis (axis of rotation of bottom roller 3) of rotation in an anti-clockwise direction (see arrow; Figure 11), wherein diameters of the upper nip rollers and the lower nip rollers are different (see diameter of top and bottom roller).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese to have included container-rotating rollers for removing media from the sheet dispenser as taught by Shimizu 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese to have included the upper and lower nip rollers to comprise a different diameter and rotating in clockwise and anticlockwise direction as taught by Shimizu because positioning the different size nip rollers on opposite side of the media sheet would allow the nip rollers to forward the media sheet positioned in between the rollers as the rollers rotate in opposite directions thus allowing the media sheet to be pushed toward the exit by pushing the sheet from the top and bottom surfaces of the sheet at the same time. 

Giese in view of Shimizu do not specifically disclose the gear moves the pick arm lever and the carrier.
Giese in view of Shimizu do not disclose the motor as being a stepper motor (feature previously recited).

Neudecker discloses a sheet removal apparatus (Figure 1) wherein a gear configuration connected to a motor (18; Figure 2) moves a pick arm lever (lever extending between member 7 and 11) and the carrier (12; Figure 2).
Neudecker further discloses the drive element (18) can be formed of a stepper motor.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu to have replaced the motor, with a stepped motor as taught by Neudecker because the stepper motor can be controlled to move the pick unit in small movements more easily controller by the controller. 

Furthmore, Giese discloses an apparatus for removing one item (sheet) of media at a time from an item of media container (42; Figure 4), 
wherein the movable element (66) vibrates (actuator system is configured to vibrate; Col. 4 line 13-19) against an outer surface of the elected item of media (topmost sheet) at a frequency of about around 13.3 Hertz.  Giese further disclose a desired frequency is based on a characteristic of the sheets of imaging media (Col. 4 line 22; Giese further teaches modifying the required natural frequency of the sheet to be removed pending the characteristic of the sheets such as thickness, the width and the length all account for requiring a specific natural frequency of the sheet; Col. Lines 41-62).
at a frequency of 90 to 110Hz thus the outer surface of the sheet.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view Shimizu to have included the vibration frequency range of about 90 to 110Hz, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Giese in view of Shimizu in view of Neudecker do not disclose wherein the upper nip roller is driven at a different speed from the lower nip roller.

Kushida discloses sheet processing apparatus (Figure 11A) wherein the upper nip roller (130b; Figure 11B) is driven at a different speed from the lower nip roller (130a; Col. 11 lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view Shimizu and Neudecker to have included the velocities of the upper and lower nip rollers as being different from each other as taught by Kushida because the chance of sheet binding during dispensing would be reduced by operating the nip roller at different velocities. 

Referring to claim 4.  Giese discloses an apparatus for removing one item (sheet) of media at a time from an item of media container (42; Figure 4), wherein said end of 

Referring to claim 6.  Giese discloses an apparatus for removing one item (sheet) of media at a time from an item of media container (42; Figure 4), wherein in a release mode of operation (operation of the apparatus), said abutment surface of the pick arm lever (86) is located off center (see position of member 86 positioned off center line through member 62; Figure 6) on the carrier (54) whereby repeated counter rotation of the carrier (54 through vibrations) induces an effective backwards and forwards motion (motions as in Figures 4 and 5 of carrier 6) of the end of the pick arm lever (86) against the elected item of media (sheet).

Referring to claim 7.  Giese discloses an apparatus for removing one item (sheet) of media at a time from an item of media container (42; Figure 4), in a pick mode of operation (mode of operation), immediately subsequent to said releasemode of operation (after the release of a sheet by member 66 as in Figure 8), said carrier (54) is rotated about the axis of rotation (axis through member 62) responsive to a drive signal from a controller (signal from the controller, 70) to thereby urge a suction element (suction cups) carried by the end of the pick arm lever (86) against an outer surface of said elected item of media (topmost sheet; see movement in Figure 4-8).

s 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giese (US 7,562,868) in view of Shimizu (US 5,350,166) in view of Neudecker (US 5,256,022) in view of Kushida (US 8,267,399) and further in view of Krebs (US 2009/0232998).

Referring to claim 10.  See claim 1 rejection above… Giese discloses a method of removing one item of media (sheet) at a time from an item of media container (42; Figure 4), the method comprising:
prior to a pick mode of operation (prior of member 66 picking up a sheet) in which an elected item of media (top most sheet) is removed alone from an item of media container (42),
repeatedly rotating a gear driven carrier (54; see movement in Figure 4-8) of 
an abutment surface (56) having a pick arm lever (86; Figure 6), 
moving the abutment surface (56) forward and backward (by the induced vibration member 56 also vibrates) against the elected item of media (see member 56 contacting the surface of the media; Figure 6) in a clockwise and anti-clockwise motion (see movement of member 66 in Figure 4-8) about an axis of rotation (axis through member 62) and inducing motion of the end of the pick arm lever (86) responsive to the repeated rotation (by means of a controller), to thereby only separating (in the condition wherein the second sheet does not stick to the first media sheet via the Van der Waals force) said elected item of media (sheet) from a next item of media (adjacent sheet) in the container (42),

operating the gear (link 111; Figure 5), the gear-driven carrier (54) and the pick are lever (86) as separate parts that are connected together (see Figure 5 wherein the separate part are connected together) and connected to the pick arm lever (86; all components as recited are connected together) with the upper nip roller (126) and the lower nip roller (124) to form (formed as a single unit; see formed pick unit in Figure 5 and 9) a pick unit (40) that is positioned adjacent to the media container (42; it is to be noted applicants drawings show the elements as separate individual pieces, not integrally connected)
with the gear (link 111; Figure 5), the carrier (54) and the pick arm lever (86; all components as recited are connected together) all rotated together in the clockwise direction or the anticlockwise direction about the axis of rotation (the gear (link 111), the carrier (54) and the pick arm lever (86) all rotate in the same direction when link 111 rotates clockwise or counterclockwise; see Figures 4-8) by pick motor (68).

Giese does not disclose the media can be subsequently removed alone from the container by container-rotating rollers.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese to have included container-rotating rollers for removing media from the sheet dispenser as taught by Shimizu because it would assure that sheets grabbed by the pick arm are effectively ejected out of the dispenser one at a time thus preventing jamming to sheet dispenser.

Giese in view of Shimizu do not specifically disclose the gear moves the pick arm lever and the carrier.
Giese in view of Shimizu do not disclose the motor as being a stepper motor.

Neudecker discloses a sheet removal apparatus (Figure 1) wherein a gear configuration connected to a motor (18; Figure 2) moves a pick arm lever (lever extending between member 7 and 11) and the carrier (12; Figure 2).
Neudecker further discloses the drive element (18) can be formed of a stepper motor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu to have replaced the cable pulley mechanism of Giese apparatus, with a geared configuration such that a gear moves the pick arm lever and the carrier to remove sheets as taught by 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu to have replaced the motor, with a stepped motor as taught by Neudecker because the stepper motor can be controlled to move the pick unit in small movements more easily controller by the controller. 

Giese in view of Shimizu, Neudecker and Kushida do not disclose rotating the nip rollers at different speed and in different directions.
Krebs discloses a coating device (Figure 1) wherein constantly rotating upper nip rollers (w3) having a first diameter in clockwise direction at a first speed of rotation while constantly rotating lower nip rollers (w2) having a second and different diameter from the first diameter in an anti-clockwise direction at a second different speed of rotation from the first speed of rotation (see rollers in Figure 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu, Neudecker and Kushida to have rotated the nip rollers at different speed and in different directions as taught by Krebs because the sheet tautness in between the nip rollers can be better controlled as the media is dispensed.

Referring to claim 12.  Giese discloses a method wherein the step of vibrating the movable element (66) comprises the steps of: 
in the pick mode (as in Figure 4) of operation immediately subsequent to a release mode of operation (as in Figure 11), providing a signal (signal from controller);
rotating gear driven carrier (54) of the pick arm lever (86) about an axis of rotation (axis through member 62) responsive to the signal (signal from controller);
urging a suction element (suction cups 66) carried by the end of the pick arm lever ( 66) against the elected item of media (sheet);
securing the item of media (sheet) to the suction element (66); and 
removing the item of media (sheet) from the item of media container (42) byrotating the carrier (54) of the pick arm lever (86) about the axis of rotation (axis through member 62) into a feed location (see Figure 11), a portion of said item of media (sheet) being carried with the suction element (66).

Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giese (US 7,562,868) in view of Shimizu (US 5,350,166) in view of Neudecker (US 5,256,022) in view of Kushida (US 8,267,399) in view of Krebs (US 2009/0232998) as applied to claim 10 and further in view of Eastman (US 7,870,997).

Referring to claim 9.  See structure recited in claim 1 rejection above.  Giese in view of Shimizu, Neudecker, Kushida and Krebs disclose all claimed limitation of claim 9 however Giese in view of Shimizu and Neudecker, Kushida and Krebs do not 
Eastman discloses an apparatus comprises an automated teller machine (ATM) (Figure 2), said item of media comprises a currency note and said container (146) comprises a currency cassette (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu, Neudecker, Kushida and Krebs to have included the sheet feeding apparatus of Giese as a note feeding apparatus in an automated teller machine housing currency notes as taught by Eastman because the utility use of the Giese feeding mechanism would be increased thus expanding potential sales.

Referring to claims 15.  
See addition cited structure in claim rejections 1 and 10 above. 
Eastman discloses an apparatus comprises an automated teller machine (ATM) (Figure 2), wherein
 computer program (instructions such as computer programs or combination of steps programmable and loaded onto a controller in the computer) product directly Ioadable into the internal memory  (data storage) of a digital computer (operating computer), comprising software code portions (code instructions) for performing thesteps of claim 10 when said product is run on a computer (atm),
wherein the pick arm lever (86) is an elongated arm (see length of 86) that is fixedly connected (connected to member 62; Figure 5) on a further end off center on the 
operating the gear (link 111; Figure 5), the gear-driven carrier (54) and the pick arm lever (86; all components as recited are connected together) as separate parts that are connected together (see Figure 5 wherein the separate part are connected together)
and combined with the upper nip roller (126) and the lower nip roller (124) to form a (formed as a single unit; see formed pick unit in Figure 5 and 9) pick unit positioned adjacent to the media container (42; it is to be noted applicants drawings show the elements as separate individual pieces, not integrally connected)
with the gear (link 111; Figure 5), the carrier (54) and the pick arm lever (86; all components as recited are connected together) all rotated together in the clockwise direction or the anticlockwise direction about the axis of rotation (the gear (link 111), the carrier (54) and the pick arm lever (86) all rotate in the same direction when link 111 rotates clockwise or counterclockwise; see Figures 4-8) by pick motor (68).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu, Neudecker, Kushida and Krebs to have included a computer comprising instruction step to operate the dispensing apparatus and furthermore programmable instruction that can be directly loaded onto a computer as taught by Eastman because operating steps of the apparatus and criteria for vending parameters can be modified by inserting a 

Giese in view of Shimizu do not specifically disclose the gear moves the pick arm lever and the carrier.
Giese in view of Shimizu do not disclose the motor as being a stepper motor (previously cited).

Neudecker  discloses a sheet removal apparatus (Figure 1) wherein a gear configuration connected to a motor (18; Figure 2) moves a pick arm lever (lever extending between member 7 and 11) and the carrier (12; Figure 2).
Neudecker further discloses the drive element (18) can be formed of a stepper motor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu, Neudecker, Kushida and Krebs to have replaced the cable pulley mechanism of Giese apparatus, with a geared configuration such that a gear moves the pick arm lever and the carrier to remove sheets as taught by Neudecker because a gear drive train would allow for an improved minute control of the movement of both the carrier and the pick arm lever.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Giese in view of Shimizu to have replaced the motor, with a stepped motor as taught by Neudecker because the stepper . 

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.   See amended rejections in view Givens teaching elements of the integrally formed pick unit.
Previously cited Objections to the drawings are overcome by applicant’s response however, a new objection is cited regarding member element 300 which now recites both a pick arm and a pick arm lever.
Applicant amended the limitations to overcome the objection however the new limitations considered as a whole, still read the combination of the above elements are integrally forming a pick unit, whereas such structure is not shown in the drawings.

Regarding applicant’s arguments that none of the reference show a pick arm lever that is moved in clockwise and anticlockwise direction, the gear (link 111; Figure 5), the carrier (54) and the pick arm lever (86; all components as recited are connected together) all rotate together in the clockwise direction or the anticlockwise direction about the axis of rotation (the gear (link 111), the carrier (54) and the pick arm lever (86) all rotate in the same direction when link 111 rotates clockwise or counterclockwise; see Figures 4-8) by a motor (68) are disclosed in the Giese reference when considering the movement of the pick unit in Figures 4-8.

***The applicant may include the structure of the partial truncated roller 305 for allowable consideration of the presented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651